     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 1 of 16 Page ID #:5657




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       DEFENDANT’S FILING PURSUANT TO
                                                  THE COURT’S OCTOBER 30, 2020
11                      v.                        UNDER SEAL ORDER
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14
15
16         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
17   counsel of record, H. Dean Steward, hereby complies with the Court’s October 30, 2020
18   under seal Order attached hereto as Exhibit B.
19
      Dated: November 4, 2020                 Respectfully submitted,
20
21
                                              /s/ H. Dean Steward
22                                             H. DEAN STEWARD
23                                            Attorney for Defendant
                                              MICHAEL JOHN AVENATTI
24
25
26
27
28
Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 2 of 16 Page ID #:5658



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                   EXHIBIT A
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 3 of 16 Page ID #:5659




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                  SA CR No. 19-061-JVS
10              Plaintiff,                      DEFENDANT’S IN CAMERA
                                                SUBMISSION REGARDING
11                     v.                       DEFENDANT’S PENDING MOTION
                                                FOR A PROPER PRIVILEGE REVIEW,
12   MICHAEL JOHN AVENATTI,                     EVIDENTIARY HEARING AND
                                                DISCOVERY
13              Defendant.
14
15
16
           Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
17
     counsel of record, H. Dean Steward, hereby files Defendant’s In Camera Submission
18
     Regarding Defendant’s Pending Motion for a Proper Privilege Review, Evidentiary
19
     Hearing and Discovery.
20
21    Dated: October 23, 2020               Respectfully submitted,
22
23                                          /s/ H. Dean Steward
                                             H. DEAN STEWARD
24
                                            Attorney for Defendant
25                                          MICHAEL JOHN AVENATTI
26
27
28
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 4 of 16 Page ID #:5660




 1   I.    INTRODUCTION
 2         On Monday, October 19, the Court held a hearing on a number of motions,
 3   including Defendant’s Motion for a Proper Privilege Review, Evidentiary Hearing
 4   and Discovery (the “Privilege Motion”). In its tentative ruling issued before the
 5   hearing, the Court stated at p. 20:
 6
 7
           [At the hearing, the Court invites Avenatti to explain the significance
           of Ex. B to the Steward Declaration. (Docket No. 345-1.). The
 8         exhibit runs more than 700 pages. The Court is particularly interested
 9         in knowing what Counts the documents relate to.]

10
     During the hearing, the defense stated it could provide the information requested
11
     by the Court in camera on Friday, October 23. [Transcript at 25:19.]. Subsequent
12
     to this statement, the head of the Filter Review Team, Mr. Patrick Fitzgerald,
13
     disclosed for the first time to the Court and the defense that a significant number of
14
     additional privileged or potentially privileged documents, beyond the 299
15
     documents previously disclosed in early September, may have been produced to
16
     the prosecution team. [Transcript at 41:18 – 42:18.] Specifically, Mr. Fitzgerald
17
     disclosed that the Filter Review Team had identified approximately 10,000
18
     documents that had been previously produced to the prosecution team that now had
19
     to be re-reviewed for privilege due to concerns by the Filter Team that some may
20
     be privileged and have to be clawed back. [Id.] Mr. Fitzgerald also stated: “In
21
     answer to the Court’s last question, we do believe that there are additional
22
     documents . . . that on further review we will probably claw back, so in that
23
     technical sense, yes.” [Id. at 41: 21-25.] This disclosure followed (a) the defense’s
24
     argument to the Court during the hearing that the government had refused to
25
     answer for weeks as to whether any other privileged documents beyond the 299
26
     had been produced to the prosecution or reviewed by them and (b) the
27
28
                                               1
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 5 of 16 Page ID #:5661




 1   prosecution’s failure to directly answer the question when asked by the Court. [Id.
 2   at 40:4 – 41:15.] As of this filing, the defense still has not been provided a list of
 3   the other privileged or potentially privileged documents produced to the
 4   prosecution team and/or reviewed by them.
 5         Following Mr. Fitzgerald’s revelation, the Court continued the hearing on
 6   the motion to November 16 and instructed the Filter Review Team to submit a
 7   report in camera in two weeks. The Court also directed the parties to submit any
 8   additional briefs on November 9.
 9         Accordingly, the defense hereby makes this in camera submission in
10   response to the Court’s directive aimed at the documents attached as Exhibit B to
11   the Steward Declaration [Docket No. 345-1].
12

13   II.   THE SIGNIFICANCE OF EXHIBIT B
14         Immediately after the Filter Team disclosed that 299 privileged or
15   potentially privileged documents had been given to the prosecution and
16   subsequently clawed back months later, the defense promptly filed an ex parte
17   application on September 3, 2020 seeking a stay of motion practice pending a
18   determination of the privilege issues and the government’s conduct. [Docket No.
19   260]. The government successfully opposed that application by way of an
20   opposition filed on September 4, 2020 [Docket No. 261]. In that opposition, the
21   government affirmatively stated the following as “facts” to the Court and the
22   defense: (1) “In May 2020” the prosecution team “came across a small number of
23   emails” between Eagan Avenatti, LLP’s former office manager and bankruptcy
24   counsel; (2) even though the prosecution team “did not believe the documents . . .
25   were privileged,” the prosecution team “immediately ceased its review of the
26   documents” and agreed they “would not review any other documents involving EA
27   LLP’s bankruptcy counsel until the Privilege Review Team had completed its
28
                                                2
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 6 of 16 Page ID #:5662




 1   review.”; (3) “Other than the handful of emails the Prosecution Team discovered in
 2   May 2020, government counsel does not recall seeing or reviewing any other
 3   emails involving EA LLP’s bankruptcy counsel.” (4) “The Privilege Review Team
 4   informed defendant that the Prosecution Team reviewed a small number of the
 5   potentially privileged documents, and upon encountering them, alerted the
 6   Privilege Review Team, and did not review the contents of the remaining 299
 7   documents . . .”; and (5) “Simply put, the Prosecution Team was exposed to a
 8   small number -- likely three or four at most -- of potentially privileged emails
 9   involving EA LLP’s bankruptcy counsel.” [Docket No. 261, pp. 2-3](emphasis
10   added). The prosecution later again claimed in the filing that they had “only
11   reviewed a small number” of the 299 documents and “never reviewed the contents
12   of any of the other potentially privileged documents.” [Id. at 4:16-19] (emphasis
13   added). The prosecution then criticized the defense for not accepting the “facts” as
14   disclosed by them at face value and instead seeking relief before the Court. [Id. at
15   5:2-8]. The prosecution also once again stated that they only had “exposure
16   months ago to a handful of emails.” [Id. at 6:6]. Many similar representations are
17   included in the opposition to the instant motion and the accompanying
18   declarations.
19         Exhibit B, coupled with other exhibits attached to the Revised Reply in
20   support of Defendant’s Motion For a Proper Privilege Review, Evidentiary
21   Hearing and Discovery [Docket No. 345], shows that these representations are
22   false. In response to continued demands for information by the defense since the
23   filing of the motion, the government finally provided a spreadsheet showing the
24   access to the 299 documents by the prosecution team as reflected by data in the
25   computerized database.1 See Exhibit 1 attached to Docket No. 345. This
26
     1
      The defense understands that the database keeps a computerized record of each time a
27   user accesses each document electronically, and for how much time. But this has
28
                                                3
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 7 of 16 Page ID #:5663




 1   spreadsheet shows that the prosecution team, including AUSAs Sagel and Andre,
 2   repeatedly accessed, viewed, imaged, read and/or converted for reading (i.e. to pdf)
 3   at least 79 of the 299 documents beginning in April, as opposed to May as
 4   previously represented. See id. at pp. 1, 6.
 5         Further, their review was not of only a few emails, or three or four emails “at
 6   most,” as they previously told this Court and the defense, nor did they first
 7   discover that the documents were potentially privileged in mid-May, nor was any
 8   review cursory. The spreadsheet shows this review and access by AUSAs Sagel
 9   and/or Andre occurred on April 22, April 23, April 28, April 29, May 4, May 13,
10   May 14, May 15, and June 102 and involved numerous documents, some of which
11   were accessed multiple times by one or both of them. In some instances, it appears
12   that one AUSA contacted the other AUSA and specifically directed the second
13   AUSA to access and review a privileged document that the first AUSA had
14   recently reviewed. In other instances, the same AUSA went back and again
15   reviewed a privileged document after reviewing it previously. See Exhibit 2
16   attached to Docket No. 345.3 In addition, this review was not only of emails, it also
17   included other documents. In other words, the data in the government’s own
18   computer database and the documents vitiate any argument by the prosecution that
19
     curiously not been provided. Further, once a document is converted to a pdf or other
20   format for viewing, the user can review that document separately without the program
21   keeping track of how much time is spent reviewing the document. The content of a
     document in the database can also be “viewed” in multiple ways that will not register the
22   action “view” in the database, including by simply converting the document to another
     format (i.e. “Conversion Complete”) and also by “running” a document.
23   2
       On June 10 and numerous other dates, other members of the Investigative and
24   Prosecution Team other than AUSAs Sagel and Andre accessed the privileged
     documents.
25
     3
26    For the Court’s benefit, this spreadsheet contains data taken from the spreadsheet
     produced by the prosecution on September 25 and reflects the actions by AUSAs Sagel
27   and Andre grouped by document.
28
                                                 4
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 8 of 16 Page ID #:5664




 1   the documents were not purposely reviewed or that any review was an honest
 2   mistake and does not amount to substantial misconduct.
 3         The documents attached as Exhibit B are the 79 documents that the
 4   prosecution’s own database shows were viewed, imaged, accessed, read and/or
 5   converted for reading (i.e. to pdf) by one or more members on the prosecution
 6   team after Mr. Avenatti’s arrest. Almost all of the documents (1) contain the name
 7   of one two law firms the prosecutors identified in the privilege review protocol
 8   they requested be issued with the warrants as likely having privileged
 9   communications with Mr. Avenatti - Pachulski Stang Ziehl & Jones, LLP and
10   Raines Feldman LLP 4 - and (2) include some indication on the document that it is
11   privileged or likely privileged. Because the prosecution knew these firms likely
12   had privileged communications with Mr. Avenatti when they applied for the search
13   warrants in March 2019 (they stated this in the applications), they obviously knew
14   communications with these firms were likely privileged when they reviewed them
15   one year later and yet they continued.
16         These 79 documents generally relate to numerous Counts and allegations in
17   the Indictment, including Counts 1-10 and various tax and bankruptcy counts.
18   Indeed, were the documents not relevant, they would not have been produced by
19   the prosecution to the defense under Rule 16 and assigned a USAO bates stamp
20   number. It is worth noting that millions of pages of materials were seized by way
21   of the search warrants and were not produced to the defense because they, unlike
22   the 79 documents, were deemed by the prosecution to not be relevant to the
23   charges in the Indictment. The 79 documents, however, were reviewed for
24   relevance by the prosecution after receipt from the Filter Review Team and
25
     4
26    See, e.g., Case No. 8:19-mj-00419-DUTY (the server related warrant), Docket No. 4 at
     xii, ¶8.
27
28
                                               5
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 9 of 16 Page ID #:5665




 1   subsequently produced to the defense. This is an acknowledgement of their
 2   relevance.
 3          Further, as it relates to the allegations contained in the first ten Counts of the
 4   Indictment (paragraphs 1-8 of Docket No. 16), documents 53, 23, 25, 26, 28, 30,
 5   36, 62, 63, 47, 48, 52, 8-22, 31, 34, 35, 38-43, 46, 50, 51, 60, 61, 64, 76, 66, 67,
 6   71-73, 77, 78, 79, 74, 75, 65, 45, , 9, 10, 11, 12, 13, 14, 15, 16, and 1-75 relate to
 7   these allegations (and others). The documents go to what advice was obtained
 8   concerning money being received, deposited, reported and wired by Mr. Avenatti
 9   and Eagan Avenatti, LLP, as well as the reason why the monies were handled in
10   the way that they were. The documents also relate to what monies were listed as
11   income for attorneys’ fees and costs vs. client settlements after consultation with
12   counsel. In addition, the documents concern what knowledge Mr. Avenatti had
13   relating to (a) financial transactions during 2017 and 2018, (b) the reporting of
14   various financial transactions, and (c) what documents and financial transactions
                                     6
15   were reviewed with counsel.
16          Moreover, the prosecution has claimed that the bankruptcy counts (counts
17   33-36) “have substantial overlap of evidence and witnesses” with Counts 1-10.
18   The government also recently successfully argued at the hearing on October 19 as
19   it related to the defense Motion for Severance that evidence from the bankruptcy
20   proceeding, including evidence concerning Mr. Avenatti’s alleged failure to
21   disclose various financial transactions and bank accounts in the bankruptcy
22
     5
      The documents are listed in the order in which they appear in Exhibit B. These
23
     numbers also correspond to Exhibit 2 to the Revised Reply (showing review by the
24   prosecution team).
25   6
       The defense is purposely not addressing the issue as to whether the documents are
26   privileged as that is not what has been directed by the Court for this in camera filing and
     those issues have already been addressed in the prior filings made in connection with the
27   motion.
28
                                                  6
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 10 of 16 Page ID #:5666




 1    proceeding and in the reports and filings made in the bankruptcy court, was (a)
 2    highly relevant to Counts 1-10, (b) showed furtherance of the scheme to defraud
 3    the clients in Counts 1-10, and (c) admissible in connection with a trial on Counts
 4    1-10. [Transcript at 4:21 – 8:11.]
 5          Further, after the hearing, the government submitted a supplemental brief to
 6    the Court arguing these same points and reaffirming their position. [Docket No.
 7    361.] Among other things, the prosecution claimed: “Evidence relating to the
 8    2017 EA Bankruptcy is directly relevant to the Client Counts and is thus
 9    admissible in a trial on the Client Counts.” [Docket No. 361 at 2.] The
10    government further argued that “evidence that defendant concealed his receipt and
11    embezzlement of the clients’ settlement proceeds during the 2017 EA Bankruptcy
12    is inextricably intertwined with the Client Counts and is necessary to offer a
13    coherent and comprehensible story regarding defendant’s embezzlement of his
14    clients’ funds.” [Id. at 2 (citations omitted).] The government continued:
15    “Alternatively, this evidence [is] critical to establishing defendant’s state of mind
16    and is this admissible under Rule 404(b).” [Id.] The government then proceeded
17    to note Mr. Avenatti’s disclosure requirements in connection with the bankruptcy
18    [Id. at 2-3], arguing that they are relevant to Counts 1-10. These requirements and
19    the attorney-client privileged communications surrounding them are squarely at
20    issue in many of the 79 privileged documents that the prosecution reviewed. The
21    government later repeatedly stated that Mr. Avenatti’s alleged failure to disclose
22    various transactions in the bankruptcy pursuant to his obligations, including on the
23    monthly operating reports, is highly relevant to each of the Client Counts. See,
24    e.g., Docket No. 361 at 2-11.
25          Accordingly, the government, including the Filter Review Team, may not
26    reverse course now and take an entirely different and inconsistent position, namely
27
28
                                                 7
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 11 of 16 Page ID #:5667




 1    that the documents attached at Exhibit B and the issues addressed therein have no
 2    relevance or bearing on Counts 1-10 and only relate to the bankruptcy counts.
 3
 4    Dated: October 23, 2020               Respectfully submitted,
 5                                          /s/ H. Dean Steward
 6                                          H. DEAN STEWARD
                                            Attorney for Defendant
 7                                          MICHAEL JOHN AVENATTI
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                              8
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 12 of 16 Page ID #:5668




 1
 2                              CERTIFICATE OF SERVICE
 3
            I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
 4
      of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA
 5
 6    92672. I am not a party to the above-entitled action. I have caused, on October 23,
 7
      2020, service of the defendant’s:
 8
       DEFENDANT’S IN CAMERA SUBMISSION REGARDING DEFENDANT’S
 9     PENDING MOTION FOR A PROPER PRIVILEGE REVIEW, EVIDENTIARY
                        HEARING AND DISCOVERY
10
      on the following party, via electronic mail (with subsequent confirmation):
11
12    AUSA PATRICK FITZGERALD
13
      I declare under penalty of perjury that the foregoing is true and correct.
14
      Executed on October 23, 2020
15
16
                                              /s/ H. Dean Steward
17
                                              H. Dean Steward
18
19

20
21
22
23
24
25
26
27
28
                                                9
Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 13 of 16 Page ID #:5669



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                   EXHIBIT B
     Case 8:19-cr-00061-JVS
*****UNDER                  Document
             SEAL - FOR DEFENSE      377 Filed
                                 COUNSEL  ONLY 11/04/20 Page 14 of 16 Page ID #:5670

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61JVS                                                        Date     October 30, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                               Not Present
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              NOT          X      Dean Steward                      NOT              X



 Proceedings:        [IN CHAMBERS] Further Minute Order re Defendant’s in Camera Submission
                     (UNDER SEAL)

            The Court reviewed Michael John Avenatti’s (“Avenatti”) in camera submission
dated October 23, 2020 (“Submission”). On October 26, 2020, the Court issued an order to
show cause:

                     At the October 19, 2020 hearing, the Court directed Avenatti to file a document
                     tracking the documents in Exhibit B to Counts 1 through 10. It neither invited or
                     directed argument on other topics. In the Court views, much of the Submission as
                     improper ex parte argument: page 1, line11(“Subsequent . . ,”) through page 2, line
                     8; page 2, line 14 through page 6, line 2; page 6, line, 16 through page 8, line.
                     Particularly egregious is the following accusatory statement which Avenatti
                     submits on an ex parte basis with no opportunity for response:

                     Exhibit B, coupled with other exhibits attached to the Revised Reply in
                     support of Defendant’s Motion For a Proper Privilege Review, Evidentiary
                     Hearing and Discovery [Docket No. 345], shows that these representations are
                     false.

                     (Submission, p. 3; bold in original.) Avenatti is directed to show cause in writing
                     within three days why these portions of the Submission should not be disclosed to
                     the Government.

(Docket No. 365, pp. 1-2; under seal.) The Court has reviewed Avenatti’s response, and finds it
CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                        Page 1 of 2
     Case 8:19-cr-00061-JVS
*****UNDER                  Document
             SEAL - FOR DEFENSE      377 Filed
                                 COUNSEL  ONLY 11/04/20 Page 15 of 16 Page ID #:5671

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                  CRIMINAL MINUTES - GENERAL


wanting. As is evident from the order to show cause, the Court’s concern was that Avenatti was
using an ex parte communication to make substantive arguments on unrelated topics. Rather
than respond to the Court’s concern, Avenatti demurs that the extraneous substantive arguments
“were already filed in the record almost verbatim.” (Id., p. 2; bold per original.) If that is so,
one can only ask what the purpose was in including them in the document. While the Court
does not subscribe to the view that repetition creates truth, others may wonder.

             Avenatti is directed to serve to file and serve on the Government his original filing
with all material other than those cited by the Court above redacted along with a copy of this
Order. Avenatti is instructed to limit the content of all future ex parte communication with the
Court to the purpose of the communication.




                                                                                     :    0

                                                    Initials of Deputy Clerk   lmb




CR-11 (10/08)                        CRIMINAL MINUTES - GENERAL                               Page 2 of 2
     Case 8:19-cr-00061-JVS Document 377 Filed 11/04/20 Page 16 of 16 Page ID #:5672




 1
                                CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
 3
      of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA
 4
 5    92672. I am not a party to the above-entitled action. I have caused, on November 4,

 6    2020, service of the:
 7
      DEFENDANT’S FILING PURSUANT TO THE COURT’S OCTOBER 30, 2020
 8    UNDER SEAL ORDER

 9    on the following party, using the Court’s ECF system:
10    AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
11
12
      I declare under penalty of perjury that the foregoing is true and correct.
13
      Executed on November 4, 2020
14
15                                            /s/ H. Dean Steward
16                                            H. Dean Steward
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
